PER CURIAM.
This is a wife’s appeal from a final judgment of dissolution. On appeal, several issues are raised. We find them all to be meritless with the exception of the rehabilitative alimony award and denial of wife’s attorney’s fees. We conclude that the award of alimony should have been permanent and modify the judgment to this effect. Further, the denial of attorney’s fees to the wife was contrary to the Supreme Court’s holding in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), in that it would constitute an unfair diminution in her award. For this reason, we remand with instructions to the trial court to award the wife’s attorney’s fees. The judgment is otherwise affirmed as modified.
MODIFIED AND REMANDED.
BERANEK and WALDEN, JJ., concur.
LETTS, C.J., concurs in part and dissents in part.